Citation Nr: 0024777	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  98-07 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an increased evaluation for glomerulonephritis 
with hypertension and carotid occlusion, currently rated as 
30 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from June 1941 to September 
1945.  He was a prisoner of war of the German government from 
December 1944 to March 1945.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 1997 RO rating decision that denied an increased 
evaluation for glomerulonephritis with hypertension and 
carotid occlusion (rated 30 percent).


FINDING OF FACT

The glomerulonephritis is manifested primarily by 
hypertension that is well controlled with medication, trace 
edema, and carotid artery disease without symptoms; 
associated albuminuria, diastolic blood pressure 
predominantly 120 or more, or definite decrease in kidney 
function is not found.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
glomerulonephritis with hypertension and carotid artery 
disease are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.115, 4.115a, 4.115b, Code 7502 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from June 1941 to September 
1945.  He was a prisoner of war of the German government from 
December 1944 to March 1945.

Service medical records contain a certificate of disability 
for discharge.  This documents shows that a medical board in 
September 1945 found the veteran unfit for further active 
service because of glomerulonephritis that was incurred in 
service.

A September 1945 RO rating decision granted service 
connection for glomerulonephritis.  A 10 percent rating was 
assigned for this condition, effective from September 1945.

An August 1948 RO rating decision decreased the evaluation 
for the glomerulonephritis from 10 to zero percent.  The 
reduction in the rating was effective from October 1948.

A January 1969 RO rating decision increased the evaluation 
for the glomerulonephritis from zero to 10 percent.  This 
increased in the rating was effective from December 1968.

A December 1994 RO rating decision reclassified the 
glomerulonephritis to include hypertension and carotid 
occlusion.  The evaluation for this condition was increased 
from 10 to 30 percent, effective from February 1994.

VA and private medical reports show that the veteran was 
treated and evaluated for various conditions in the 1980's 
and 1990's.  The more salient medical reports with regard to 
the claim being considered in this appeal are discussed in 
the following paragraphs.

Private medical records show that the veteran underwent 
extracranial vascular evaluations.  A duplex scan of the 
right common and external carotid arteries and of the left 
common and external carotid arteries in February 1995 
revealed an occluded right internal carotid artery and no 
more than 20-40 percent stenosis of the left internal carotid 
artery.  A similar duplex scan in February 1996 revealed the 
same results.

A VA summary of the veteran's hospitalization in June 1996 
reveals that he was transferred from a private medical 
facility with the diagnosis of UTI (urinary tract infection) 
and ureter abscess.  X-rays reportedly showed a small bladder 
stone.  He was treated for urosepsis.

In December 1996, the veteran underwent a VA medical 
examination.  It was noted that he had a history of 
atherosclerosis.  His blood pressure was 147/81.  A recent 
urinalysis done about one year ago was reportedly negative 
for proteinuria.  Urinalyses in the past had been negative 
for red blood cells.  He was recommended for a urinalysis.  
The urinalysis was negative for abnormal results.  At this 
examination he had no edema.  The diagnoses were benign 
prostatic hypertrophy being treated with good symptomatic 
results, kidney stones by history, nephritis with no evidence 
of active disease, and hypertension controlled with 
medication.  

A vascular surgery consultation was performed in April 1997.  
It was noted that the veteran's difficulty walking was 
secondary to arthritis in his hip.  It was concluded that he 
had right carotid artery occlusion and minimal left internal 
carotid artery stenosis, but no symptoms.

The veteran underwent a VA genitourinary examination in July 
1998.  It was noted that the veteran had glomerulonephritis 
and urinary stones that were being managed at a private 
medical facility, and that he had been seen for urosepsis.  
The diagnoses were glomerulonephritis, history of urinary 
calculus, cholelithiasis, and benign prostatic hypertrophy.

The veteran underwent a VA heart examination in September 
1998.  A history of carotid Doppler examination in April 1998 
was noted that reportedly revealed occlusion of the right 
internal carotid and less than 20 percent occlusion in the 
left internal carotid.  He denied any shortness of breath, 
orthopnea or paroxysmal nocturnal dyspnea.  He denied 
palpitation, dizziness or syncope.  A history of hypertension 
since 1968 was noted.  His medications for hypertension 
included Lisinopril and Nifedipine.  He denied shortness of 
breath, chest pain or easy fatigue.  He was ambulatory 
without acute distress.  He walked with dragging of the right 
leg, and he used a cane.  Blood pressure was 143/90.  
Examination of the heart revealed the PMI (point of maximal 
impulse) was in the fifth left intercostal space along the 
left midclavicular line.  The cardiac area of dullness was 
not increased.  Rhythm was regular with occasional premature 
beat.  There was no ventricular gallop , rub or click.  
Peripheral pulses were normal.  There was trace ankle edema 
most likely due to dependency.  There was mild weakness of 
the right lower extremity.  An ECG (electrocardiogram) in 
September 1998 reportedly revealed sinus rhythm, occasional 
premature ventricular contraction and no significant change 
from prior ECG in August 1997.  A chest X-ray revealed mild 
chronic obstructive pulmonary disease, and was otherwise 
normal.  The diagnoses were no clinical evidence of heart 
disease; carotid artery disease; and hypertension.


B.  Legal Analysis

The veteran's claim for an increased evaluation for 
glomerulonephritis with hypertension and carotid occlusion is 
well grounded, meaning it is plausible.  The Board recognizes 
the request of the representative in the written argument 
dated in July 2000 for a remand of the case to the RO in 
order to have the veteran undergo a VA medical examination to 
determine whether he has the clinical findings needed to 
support a 60 percent evaluation for this condition, but the 
evidence shows that he has recently undergone VA medical 
examinations in 1998 and the reports of those examinations 
and the other evidence of record contain sufficient clinical 
findings to determine the veteran's entitlement to a higher 
rating for the claimed condition.  Hence, the Board finds 
that all relevant evidence has been obtained with regard to 
the claim and that no further assistance to the appellant is 
required to comply with VA's duty to assist him.  38 U.S.C.A. 
§ 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Chronic nephritis is rated as renal dysfunction.  A 
noncompensable evaluation is warranted for renal dysfunction 
with albumin and casts with history of acute nephritis; or, 
hypertension non-compensable under diagnostic code 7101.  A 
30 percent rating is warranted for renal dysfunction with 
constant or recurring albumin with hyaline and granular casts 
or red blood cells; or, transient or slight edema or 
hypertension at least 10 percent disabling under diagnostic 
code 7101.  A 60 percent evaluation requires constant 
albuminuria with some edema; or, definite decrease in kidney 
function; or, hypertension at least 40 percent disabling 
under diagnostic code 7101.  38 C.F.R. §§ 4.115a, 4.115b, 
Code 7502.

A 40 percent evaluation is warranted for hypertensive 
vascular disease (essential arterial hypertension) where the 
diastolic pressure is predominantly 120 or more.  38 C.F.R. 
§ 4.104, Code 7101.  The criteria for evaluations of 
disabilities of the cardiovascular system were revised, 
effective from January 12, 1998.  62 Fed. Reg. 65207-65224 
(Dec. 11, 1997).  When regulations are changed during the 
course of the veteran's appeal, the criteria that is to the 
advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The criteria for a 
40 percent evaluation for hypertension, however, has remained 
unchanged by the revised criteria and do not affect this 
criterion for entitlement to a 60 percent evaluation for 
nephritis under diagnostic code 7502.

In this case, the medical evidence indicates that the veteran 
has hypertension and carotid occlusion associated with his 
glomerulonephritis.  On account of the close relationships 
between these conditions, separate evaluations are not 
generally 

warranted for the hypertension or arteriosclerosis except in 
unusual situations, such as removal of a kidney or cases with 
dialysis with coexisting hypertension or heart disease that 
are not found in this case.  38 C.F.R. § 4.115.

The report of the veteran's VA medical examination in 
December 1996 indicates that the veteran does not have edema 
and that urinalyses revealed no abnormalities.  It was 
concluded that his nephritis was not active.  At the VA 
genitourinary examination in July 1998 it was found that the 
hypertension was well controlled with medication.  The report 
of his VA heart examination in September 1998 reveals trace 
ankle edema.  Transient ischemic attacks have not been 
reported for many years, and the veteran's difficulty walking 
has been attributed to hip disease.  No clinical symptoms of 
carotid artery disease are currently demonstrated.  The 
overall evidence does not show the presence of cardiovascular 
symptoms that produce more than mild impairment in order to 
support the assignment of a higher evaluation under a 
diagnostic code for the evaluation of a disease of the 
cardiovascular system.  As noted above, a separate evaluation 
for a disease of the cardiovascular system is not warranted 
in the case because of the close relationships between such 
conditions and the type of the veteran's nephritis.  The 
Board recognizes that the veteran was hospitalized for a 
urinary tract infection, urosepsis, in 1996, but the evidence 
does not relate this condition to the service-connected 
disability and may not be considered in the evaluation of the 
glomerulonephritis.  38 C.F.R. § 4.14 (1999).

After consideration of all the evidence, the Board finds that 
the glomerulonephritis is manifested primarily by 
hypertension that is well controlled with medication, slight 
edema, and carotid artery disease without symptoms.  The 
evidence does not show albuminuria, diastolic blood pressure 
predominantly 120 or more, or definite decrease in kidney 
function associated with the glomerulonephritis to support 
the assignment of a 60 percent evaluation for this condition 
under diagnostic code 7502.

The preponderance of the evidence is against the claim for a 
higher rating for the glomerulonephritis with hypertension 
and carotid occlusion, and the claim is denied.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

An increased evaluation for glomerulonephritis with 
hypertension and carotid occlusion is denied.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

